Per Curiam.
The foreign attachments having been quashed can affect the question no more than if they never had existed. The case, then, simply presents the claim of trustees in a domestic attachment, to the residue of money in the sheriff’s hands, after satisfaction of an execution, on which the absconding debtor’s property was sold; and is it possible to doubt of its solidity? The trustees stand in the plea of the debtor, are invested with all his, rights, and are clearly entitled to recover.
Judgment of the court below reversed, and judgment rendered here for the plaintiff,